COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                            No. 08-14-00014-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                              171st District Court
                                                §
 PHILLIP ANDREW FRIAS,                                        of El Paso County, Texas
                                                §
                        Appellee.                               (TC # 2013D03266)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s grant of a new trial and reinstate the conviction,

in accordance with the opinion of this Court, and that this decision be certified below for

observation.

       IT IS SO ORDERED THIS 27TH DAY OF MAY, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.